Examiner’s Claim Amendment Authorized Via Telephonic Interview
1.	As explained in the attached telephonic interview summary, on March 10, 2022 applicant’s representative authorized examiner to make the following amendment to claim 1.
	1. (Currently amended) A pixel driving circuit, comprising:
	a reset sub-circuit coupled to a control signal terminal, a reference signal terminal and a first node, wherein the reset sub-circuit is configured to be turned on in response to a control signal received at the control signal terminal, and transmit a reference voltage received at the reference signal terminal to the first node to reset a voltage of the first node;
	an input sub-circuit coupled to a gate scan signal terminal, a data signal terminal and a second node, wherein the input sub-circuit is configured to transmit a data signal received at the data signal terminal to the second node in response to a gate scan signal received at the gate scan signal terminal;
	a driving sub-circuit coupled to the first node, the second node and a third node, wherein the driving sub-circuit is configured to be turned on or off in response to a voltage of the first node; and to write the data signal and a compensation signal into the third node;
	a compensation sub-circuit coupled to the gate scan signal terminal, the third node and a fourth node, wherein the compensation sub-circuit is configured to transmit 
	a voltage control sub-circuit coupled to the first node and the fourth node, wherein the voltage control sub-circuit is configured to control the voltage of the first node according to a voltage of the fourth node, and the driving sub-circuit is further configured to output a driving signal according to the voltage of the first node, wherein
	the voltage control sub-circuit includes a storage capacitor, a first terminal of the storage capacitor is directly connected to the fourth node, and a second terminal of the storage capacitor is directly connected to the first node.
Claim Interpretation – 35 USC § 112(f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Reset Sub-Circuit Is Configured To Be Turned On In Response
To A Control Signal Received At The Control Signal Terminal,
And Transmit A Reference Voltage Received At The Reference Signal Terminal
To The First Node To Reset A Voltage Of The First Node

For the limitations reset sub-circuit is configured to be turned on in response to a control signal received at the control signal terminal, and transmit a reference voltage received at the reference signal terminal to the first node to reset a voltage of the first node the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 10, T1; para [0082]).

Input Sub-Circuit Is Configured To Transmit A Data Signal Received At The Data Signal Terminal To The Second Node In Response To A Gate Scan Signal Received At The Gate Scan Signal Terminal


For the limitations input sub-circuit is configured to transmit a data signal received at the data signal terminal to the second node in response to a gate scan signal received at the gate scan signal terminal the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 20 and T3; para [0088]).

Driving Sub-Circuit Is Configured To Be Turned On Or Off In Response To A Voltage Of The First Node, And To Write The Data Signal And A Compensation Signal Into The Third Node, And The Driving Sub-Circuit Is Further Configured To Output A Driving Signal According To The Voltage Of the First Node


For the limitations driving sub-circuit is configured to be turned on or off in response to a voltage of the first node, and to write the data signal and a compensation signal into the third node, and the driving sub-circuit is further configured to output a driving signal according to the voltage of the first node the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 30 and Td; para [0089]).

Compensation Sub-Circuit Is Configured To Transmit The Data Signal And The Compensation Signal to The Fourth Node In Response To The Gate Scan Signal


For the limitations compensation sub-circuit is configured to transmit the data signal and the compensation signal to the fourth node in response to the gate scan signal the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 41 and T2; para [0037]).

Voltage Control Sub-Circuit Is Configured to Control The Voltage of The First Node According To A Voltage of The Fourth Node


For the limitations voltage control sub-circuit is configured to control the voltage of the first node according to a voltage of the fourth node the identified means in applicant’s specification is a capacitor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 42 and Cst; para [0037]).

First Light-Emitting Control Sub-Circuit Is Configured To Transmit A First Voltage of The First Voltage Terminal To The Driving Sub-Circuit, In Response To A Light-Emitting Control Signal Received At The Light-Emitting Control Signal Terminal


For the limitations first light-emitting control sub-circuit is configured to transmit a first voltage of the first voltage terminal to the driving sub-circuit, in response to a light-emitting control signal received at the light-emitting control signal terminal the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 50 and T4; para [0098]).

Second Light-Emitting Control Sub-Circuit Is Configured To Make The Driving Sub-Circuit And The Light-Emitting Device Form A Conductive Path In Response To The Light-Emitting Control Signal Received At The Light-Emitting Control Signal Terminal


For the limitations second light-emitting control sub-circuit is configured to make the driving sub-circuit and the light-emitting device form a conductive path in response to the light-emitting control signal received at the light-emitting control signal terminal the identified means in applicant’s specification is a transistor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 60 and T5; para [0098]).

Initialization Sub-Circuit Is Configured To: Transmit An Initialization Signal Received At The Initialization Signal Terminal To The Fourth Node In Response To A First Reset Signal Received At The First Reset Signal Terminal, And Transmit The Initialization Signal To The Light-Emitting Device In Response To A Second Reset Signal Received At The Second Reset Signal Terminal


For the limitations initialization sub-circuit is configured to: transmit an initialization signal received at the initialization signal terminal to the fourth node in response to a first reset signal received at the first reset signal terminal, and transmit the initialization signal to the light-emitting device in response to a second reset signal received at the second reset signal terminal the identified means in applicant’s specification is two transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 4 and 6, reference labels 70, T6 and T7; para [0093]).
Allowed Claims
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a first terminal(FIG. 4: Cst’s left electrode) of the storage capacitor(FIG. 4: Cst) is directly connected to the fourth node(FIG. 4: N4)”, with all other limitations as claimed.
Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically as to claim 1, Lee discloses a pixel driving circuit(100)(FIGs. 2 and 5: DT); ¶¶0058), comprising:
	a reset sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 10, T1; para [0082])(IT)(FIG. 2; ¶0057) coupled to a control signal terminal(IT’s gate input terminal)(FIG. 2: GI; ¶¶0056-0057), a reference signal terminal(IT’s drain/source terminal closest to VINT)(FIG. 2; ¶0057) and a first node(N1)(FIG. 2; ¶0057), wherein the reset sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 10, T1; para [0082])(IT)(FIG. 2; ¶0057) is configured to be turned on in response to a control received at the control signal terminal(IT’s gate input terminal)(FIG. 2: GI; ¶¶0056-0057), and transmit a reference voltage(VINT)(FIG. 2; ¶0057) received at the reference signal terminal(IT’s drain/source terminal closest to VINT)(FIG. 2; ¶0057) to the first node(N1)(FIG. 2; ¶0057) to reset a voltage of the first node(N1)(FIG. 2; ¶0057);
	an input sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 20 and T3; para [0088])(ST)(FIG. 2; ¶0054) coupled to a gate scan signal terminal(ST’s gate terminal)(FIG. 2; ¶0054), a data signal terminal(ST’s source/drain terminal closest to DS)(FIG. 2; ¶0054) and a second node(N2)(FIG. 2; ¶0054), wherein the input sub-circuit, which is being interpreted as a transistor; and the equivalents (See applicant’s FIGs. 4 and 6, reference labels 20 and T3; para [0088])(ST)(FIG. 2; ¶0054) is configured to transmit a data signal(DS)(FIG. 2; ¶¶0054, 0057) received at the data signal terminal(ST’s source/drain terminal closest to DS)(FIG. 2; ¶0057) to the second node(N2)(FIG. 2; ¶0054) in response to a gate scan signal(GW2)(FIG. 2; ¶0054) received at the gate scan signal terminal(ST’s gate terminal)(FIG. 2: GW2; ¶0054);
	a driving sub-circuit, which is being interpreted as a transistor; and the equivalents (See applicant’s FIGs. 4 and 6, reference labels 30 and Td; para [0089])(DT)(FIG. 2; ¶0054) coupled to the first node(N1)(FIG. 2; ¶0054), the second node(N2)(FIG. 2; ¶0054) and a third node(N3)(FIG. 2; ¶0054), wherein the driving sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 30 and Td; para [0089])(DT)(FIG. 2; ¶0054) is configured to be turned on or off in response to a voltage of the first node(N1)(FIG. 2: DT; ¶¶0054, 0057, 0063), and to write the data signal and a compensation signal into the third node(N3)(FIG. 2; ¶¶0054, 0057, especially – “the data signal DS compensated for the threshold voltage of the driving transistor DT”; 0065, especially – “the threshold voltage compensating and data writing period CWP” – the data voltage {FIG. 2: DS} is compensated by DT’s threshold voltage at the third node {FIG. 2: N3}.);
	a compensation sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 41 and T2; para [0037])(CT2)(FIG. 2; ¶0058) coupled to the gate scan signal terminal(ST’s gate terminal)(FIG. 2; ¶0054), the third node(N3)(FIG. 2; ¶0054) and a fourth node(N4)(FIG. 2; ¶0063), wherein the compensation sub-circuit, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 41 and T2; para [0037])(CT2)(FIG. 2; ¶0058) is configured to transmit the data signal(DS)(FIG. 2; ¶¶0054, 0057) and the compensation signal (FIG. 2; ¶0057, especially – “the data signal DS compensated for the threshold voltage of the driving transistor DT”; 0065) to the fourth node(N4)(FIG. 5: CT2(ON); ¶0058, 0063) in response to the gate scan signal(GW2)(FIG. 5; ¶0061); and
	a voltage control sub-circuit, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 42 and Cst; para [0037])(CST)(FIGs. 2, 5; ¶0054) coupled to the first node(N1)(FIG. 2; ¶0057) and the fourth node(N4)(FIG. 2; ¶0058), wherein the voltage control sub-circuit, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 42 and Cst; para [0037])(CST)(FIGs. 2, 5; ¶0054) is configured to control the voltage of the first node(N1)(FIG. 2: DT; ¶¶0054, 0057, 0063) according to a voltage of the fourth node(N4)(FIG. 2; ¶¶0057-0058, 0063), and the driving sub-circuit, which is being interpreted as a transistor; and the equivalents (See applicant’s FIGs. 4 and 6, reference labels 30 and Td; para [0089])(DT)(FIG. 2; ¶0054) is further configured to output a driving signal(driving current)(¶0057) according to the voltage of the first node(N1)(FIG. 2: DT; ¶¶0054, 0057, 0063), wherein
	the voltage control sub-circuit, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 4 and 6, reference labels 42 and Cst; para [0037])(CST)(FIGs. 2, 5; ¶0054) includes a storage capacitor(CST)(FIGs. 2, 5; ¶0054), a first terminal(CST’s upper electrode)(FIGs. 2, 5; ¶0054) of the storage capacitor(CST)(FIGs. 2, 5; ¶0054) is coupled to the fourth node(N4)(FIG. 2; ¶¶0057-0058, 0063), and a second terminal of the storage capacitor(CST’s lower electrode)(FIGs. 2, 5; ¶0054) is directly connected to the first node(N1)(FIG. 2: DT; ¶¶0054, 0057, 0063).
	Lee does not disclose the above underlined limitations.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692